Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 20, 22-24, 26, 29-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174268 to Li.  Li discloses formula Tm-Ln-AM where Tm is a silica nanoparticle (a silica nanoparticle is the equivalent of a nanoparticle comprising a silica core and a silica shell), Ln is an enzyme sensitive linker, and AM is an activating moiety that is capable of activating a human dendritic cell, NK cell, or tumor cell, or a combination (a drug moiety), wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle (abstract; paragraphs 12-30, and 143).  The nanoparticle size may be 1 to 20 nm (paragraph 143).   The surface of the nanoparticles is covalently modified with polyethylene glycol groups (paragraphs 85 and 135).  A preferred enzyme-sensitive linker comprises peptides (one or more amino acids), wherein the linker is capable of undergoing hydrolysis at the C-terminal end upon protease binding, thereby releasing the drug moiety from nanoparticle (paragraphs 226, 243, 245, and 250).  The nanoparticle may comprise .
Li fails to teach an average diameter of from 5 nm to 10 nm, and an average drug moiety to nanoparticle ratio of 1 to 20.   Li further fails to teach “from 2 to 20 targeting moieties.” 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the diameter of the nanoparticle drug conjugate of Li and the average drug moiety to nanoparticle ratio to improve the efficacy of the formulation.  In this way, one would find an average diameter range of from 5 nm to 10 nm, and an average drug moiety to nanoparticle ratio range of 1 to 20 through routine experimentation.  The prior art provides sufficient guidance to this end, as Li teaches a diameter of 1-20 nm, which overlaps with the instant average diameter range.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding the limitation “from 2 to 20 targeting moieties,” it would have been obvious to add at least a second targeting moiety to the nanoparticle of Li.  The motivation for this would have been to increase the efficacy of the formulation for targeting cancer tells using at least two different targeting moieties that target the cell by at least two different mechanisms.  “It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).” MEPE 21144.06. Further, Li provides additional reasoning for arriving at “from 2 to 20 targeting moieties,” as Li’s teaching of one targeting moiety touches applicant’s range of “from 2 to 20 targeting moieties,” and .  

Claims 20, 22-24, and 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174268 to Li in view of WO 2007136413 to Groves (document already in record).  The relevant portions of Li are given above.  
Li fails to teach incorporation of Cy5.5. 
Groves discloses nanoparticles attached to drug moieties via an enzyme cleavable linker (abstract; paragraph 66) and is therefore in the same field of invention as Li.   Groves further teaches inclusion of fluorescent moiety such as Cy5.5 (a fluorescent compound) as a diagnostic agent in its nanoparticles (paragraph 110).  
It would have been obvious to the person of ordinary skill in the art at the time the instant invention was made to incorporate an Cy5.5 as the diagnostic agent of Li.  The rationale for this is that Li teaches incorporation of a diagnostic agent, and Groves teaches that Cy5.5 is an appropriate diagnostic agent in nanoparticles attached to drug moieties via enzyme cleavable linkers. 

Response to Arguments
	Applicant argues that Li describes porous particles that may be mesoporous silica nanoparticles or particles that have a coating of mesoporous silica.  There is no teaching in Li of an NDC that comprises a nanoparticle having a silica-based core and a silica shell surrounding at least a portion of the core.  
Li does not teach an NDC comprising a nanoparticle with a core and a silica shell, with a targeting moiety attached to the surface of the nanoparticle.  Li provides no teaching or suggestion of NDC comprising a core-shell silica nanoparticle comprising 2 to 20 targeting moieties.  It would not have been obvious to modify Li to arrive at the claimed NDC or method of using the same.   Li casts as a wide net as possible in 
	Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that there is no teaching in Li of an NDC that comprises a nanoparticle having a silica-based core and a silica shell surrounding at least a portion of the core, and it is not fair to consider a silica nanoparticle as comprising a silica-based core and a silica shell, the examiner’s response is that there is no material differentiation between a silica particle and applicant’s claimed language that is, a particle with a silica-based core (which is open to silica) and a silica shell (which is silica). A silica particle can fairly be considered having an inner portion comprising silica (a silica-based core) and an outer portion comprising silica (a silica shell).   Regarding applicant’s argument that Li provides no teaching or suggestion of NDC comprising a core-shell silica nanoparticle comprising 2 to 20 targeting moieties, the examiner’s response is that it would have been obvious to add at least a second targeting moiety to the nanoparticle of Li.  The motivation for this would have been to increase the efficacy of the formulation for targeting cancer tells using at least two different targeting moieties that target the cell by at least two different mechanisms.  “It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).” MEPE 21144.06. Further, Li provides additional reasoning for arriving at “from 2 to 20 targeting moieties,” as Li’s teaching of one targeting moiety touches applicant’s range of “from 2 to 20 targeting moieties,” and as the two ranges touch, Li provides sufficient guidance to find “from 2 to 20 targeting moieties” through routine experimentation.    Regarding applicant’s argument that Li casts as a wide net as possible in order to cover all imaginable alternatives to their antibody drug conjugates, by including an exceedingly broad description, and therefore doesn’t point to nanoparticles 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
December 2, 2021